Citation Nr: 0805089	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

The relevant medical evidence reveals that the veteran's 
auditory threshold for the right ear is not manifested by 40 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz, nor by 26 decibels or greater for 
at least three of the above frequencies, nor by speech 
recognition scores using the Maryland CNC Test less that 94 
percent.  


CONCLUSION OF LAW

The medical evidence of record shows that a right ear hearing 
impairment is not a current disability as defined by 38 
C.F.R. § 3.385.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A January 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for hearing loss disability.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  
Therefore, the Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

With regard to the duty to assist, the claims file contains 
service medical records, reports of private medical 
examinations, and reports of VA examinations.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
available evidence not already of record.  The veteran sent 
the VCAA notice response in February 2006 and checked the box 
stating that he had no other information or evidence to give 
VA to substantiate his claim and to decide his claim as soon 
as possible.  In addition, the veteran sent a Statement in 
Support of his Claim in February 2006 that reaffirmed he had 
nothing further to send or inform the VA and he requested the 
VA to continue processing his appeal regarding this claim.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II. Merits of the Claim for Service Connection

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (citing Caluza v. Brown, 7 Vet. App. 498 at 506).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran claims that his previous military service caused 
him to incur bilateral hearing loss.  He asserted that he was 
exposed to loud noise and hearing loss from 8-inch guns, 105 
mm and 155 mm Howitzers while he served in Vietnam as an 
ammunition storage supply and magazine keeper.  The RO 
granted the veteran service connection for left ear hearing 
loss and tinnitus in a January 2006 rating decision.  
However, the RO denied service connection disability for 
right ear hearing loss.  The veteran appeals this decision.

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations. 
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2007).  There 
under, a hearing disability will be determined where any of 
the following threshold measures has been found: where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.

The veteran provided evidence of his hearing loss through 
audiological examinations given by his employer, General 
Motors Metal Fabricating Plant of Marion, Indiana.  The 
audiological examinations were conducted between June 1988 
and August 1999.  The veteran met the threshold requirements 
for a right ear hearing loss disability under 38 C.F.R. § 
3.385 in an August 1999 examination.  At that time, the 
veteran had auditory thresholds of 26 decibels or above at 
2000, 3000, and 4000 Hertz.    

Even though the August 1999 audiological examination met the 
threshold requirement of a disability under VA laws and 
regulations, it is not evidence of a current disability.  The 
Court in Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) held 
that the grant of service connection requires that there be a 
showing of disability at the time of the claim, as opposed to 
some time in the distant past.  The August 1999 private 
audiological examination was conducted four years prior to 
him filing the claim in July 2003.  Therefore, the evidence 
provided by the veteran does not adequately reveal the 
current state of the veteran's hearing impairment.  

The VA provided two audiological examinations in March 2004 
and December 2005.  The March 2004 audiological examination 
revealed puretone thresholds in the right ear were 5 decibels 
at 500 hertz, 15 decibels at 1000 hertz, 25 decibels at 2000 
hertz, 25 decibels at 3000 hertz and 25 decibels at 4000 
hertz.   The speech recognition score using the Maryland CNC 
Test shows 100 percent for the right ear.  The December 2005 
audiological examination demonstrated puretone thresholds in 
the right ear were 10 decibels at 500 hertz, 20 decibels at 
1000 hertz, 20 decibels at 2000 hertz, 25 decibels at 3000 
hertz and 35 decibels at 4000 hertz.  The speech recognition 
score using the Maryland CNC Test shows 100 percent for the 
right ear.  Thus, the hearing loss in the veteran's right ear 
does not meet the definition of a current hearing loss 
disability under VA law.  See 38 C.F.R. § 3.385.    

Because the veteran's hearing loss does not meet the 
requirements of a current disability under 38 C.F.R. § 3.385, 
we need not determine the other two prongs of the analysis: 
whether there is medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury and whether there is medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Gilpin, 155 F.3d at 1356.  Without 
evidence of a current disability, the Board must find that 
the entitlement to service connected disability for right ear 
hearing loss is not warranted.  The benefit of the doubt 
doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  



ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


